Order entered June 4, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-16-01364-CV

   MUAMAR ANANI, HANADI ANANI, BIG D CONCRETE, INC., AND
                   ANANI, LLC, Appellants

                                       V.

   JOSEPH ABUZAID, NADIA ADNANI A/K/A NADIA ABUZAID AND
             DAVID EDWARD WITTWER, Appellees

                    On Appeal from the 95th District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-12-09866-D

                                    ORDER

      By order dated November 2, 2018, we abated this appeal because of Joseph

Abuzaid’s bankruptcy.     See TEX. R. APP. P. 8.2. The Court conducted an

independent review of the federal Public Access to Court Electronic Records

(PACER) system which shows the bankruptcy case associated with this appeal was

terminated on November 30, 2020, effectively dissolving the automatic stay.
      We notified the parties by letter, requesting they inform the Court of the

status of the bankruptcy and of this appeal. To date, neither party has responded.

      Because both appellant’s motion for rehearing and appellee’s motion for an

extension of time to file a motion for rehearing remain pending, we REINSTATE

this appeal on our motion. Orders regarding the pending motions will issue in due

course.


                                             /s/    DAVID J. SCHENCK
                                                    JUSTICE